                                            Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MALI W. WILLIAMS,                                  Case No. 19-cv-03988-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF SERVICE
                                   9              v.
                                                                                            Docket Nos. 12, 15
                                  10     R. CONWAY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15           Mali W. Williams, an inmate at the Salinas Valley State Prison, filed this pro se civil rights

                                  16   action under 42 U.S.C. § 1983. The Court dismissed the complaint with leave to amend for Mr.

                                  17   Williams to correct several pleading defects. Mr. Williams then filed an amended complaint that

                                  18   is now before the Court for review under 28 U.S.C. § 1915A. This order directs the Marshal to

                                  19   serve process on five defendants and grants Mr. Williams’ request for a copy of a document he

                                  20   mistakenly filed in this action.

                                  21                                       II.      BACKGROUND

                                  22   A.      The Breakfast/Lunch Meal Sack Served During Ramadan

                                  23           During Ramadan, a meal sack containing a breakfast and a lunch apparently is supposed to

                                  24   be provided each day to each inmate who is observing fasting protocol during Ramadan. Mr.

                                  25   Williams, a Muslim inmate, alleges the following about the food served to him during the 2017

                                  26   Ramadan month (i.e., May 16 – June 15, 2017) at Salinas Valley:

                                  27           The meal sack that Mr. Williams received each day during Ramadan in 2017 did not

                                  28   include a main course for the breakfast that was to be included in his meal sack. Because he was
                                            Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 2 of 8




                                   1   the amir and well-known as the inmate minister for the Muslim community in C-Yard, other

                                   2   participants complained to him that the meal sacks he handed out did not contain a main course for

                                   3   breakfast. Dealing with all that complaining by other Muslim inmates overwhelmed Mr. Williams

                                   4   with negativity and deprived him from experiencing an appropriate holy month.

                                   5           Mr. Williams contends that supervising correctional cook Mustafa, food manager Conway,

                                   6   and assistant correctional food manager Castillo knowingly failed to provide him with a complete

                                   7   breakfast meal with a main course for 30 days. Docket No. 12 at 4-5. Mr. Williams contends that

                                   8   the omission of a main course from his breakfast each day during Ramadan deprived him of his

                                   9   right to equal protection because inmates who were not observing Ramadan continued to receive

                                  10   breakfast meals with a main course. Id. at 5. He also contends the deprivation of a main course

                                  11   violated his religious freedom rights by burdening his religious practice. Id. And he contends that

                                  12   the missing main course violated his Eighth Amendment rights. Id. at 4.
Northern District of California
 United States District Court




                                  13           Several people denied Mr. Williams’ inmate appeal about the missing main course. Id.. at

                                  14   4. The exhibits to the original complaint show that the inmate appeals were processed after the

                                  15   2017 month of Ramadan had ended. See, e.g., Docket No. 1 at 12 (June 28, 2017 inmate appeal).

                                  16   B.      Jumu’ah Prayer Services

                                  17           Mr. Williams contends that, from about the late March 2017 until June 2018, he was not

                                  18   allowed the same opportunity as members of other religions to attend religious services, alleging

                                  19   the following:

                                  20           It is mandatory for Muslims to attend Jumu’ah services every Friday but, because there

                                  21   was not any assigned Imam/Muslim spiritual leader/chaplain, Mr. Williams was only allowed to

                                  22   attend Jumu’ah services (apparently in the chapel) on the Fridays of the even weeks of a month.

                                  23   On the Fridays of the odd weeks of the month, he would have had to use the Outdoor Religious

                                  24   Grounds if he wanted to attend Jumu’ah services, even though other religious grounds were

                                  25   allowed to use the chapel for services every week. The Outdoor Religious Grounds area was

                                  26   “never used before or even heard of.” Docket No. 12 at 6.

                                  27           Community resource manager Carole Hernandez told Mr. Williams all that was available

                                  28   for his Jumu’ah services on the odd weeks of the month was the Outdoor Religious Grounds, even
                                                                                        2
                                            Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 3 of 8




                                   1   though Mr. Williams explained to her that the space was inappropriate “due to bird droppings,

                                   2   dryed up pepper sprayed on the ground, the loud noise during yard time with all the profanity

                                   3   usage, goffer holes and it being location on C-Yard right in front of the recreational restroom and

                                   4   at any giving time the yard can go down, so Jumu’ah service will be interrupted.” Docket No. 12

                                   5   at 7 (errors in source). A worker named Halloush was approved to volunteer his time on the odd

                                   6   weeks, but Halloush only showed up three times. Later, Mr. Williams suggested using the C-yard

                                   7   gym for Jumu’ah services and Ms. Hernandez said she would look into it. Mr. Williams also

                                   8   suggested he be approved to lead the Jumu’ah services since he was approved to lead some other

                                   9   services. Ms. Hernandez and warden Foss failed to timely approve a setup that would allow Mr.

                                  10   Williams to engage in his desired religious services, thereby violating Mr. Williams’ religious

                                  11   freedom rights and right to equal protection.

                                  12                                        III.       DISCUSSION
Northern District of California
 United States District Court




                                  13           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  14   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                  15   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                  16   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                  17   seek monetary relief from a defendant who is immune from such relief. See id. at

                                  18   § 1915A(b)(1),(2). Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police

                                  19   Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  20           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  21   right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  22   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  23   U.S. 42, 48 (1988).

                                  24   A.      The Missing Breakfast Main Course

                                  25           The First Amendment guarantees the right to the free exercise of religion. In order to

                                  26   establish a free exercise violation, a prisoner must show a defendant burdened the practice of his

                                  27   religion without any justification reasonably related to legitimate penological interests. See

                                  28   Shakur v. Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008). Inmates’ religious freedoms also are
                                                                                         3
                                          Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 4 of 8




                                   1   protected by the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §

                                   2   2000cc-1. RLUIPA provides: “No government shall impose a substantial burden on the religious

                                   3   exercise of a person residing in or confined to an institution, as defined in section 1997 [which

                                   4   includes state prisons, state psychiatric hospitals, and local jails], even if the burden results from a

                                   5   rule of general applicability, unless the government demonstrates that imposition of the burden on

                                   6   that person (1) is in furtherance of a compelling governmental interest; and (2) is the least

                                   7   restrictive means of furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a).

                                   8   For an RLUIPA claim, the plaintiff-inmate must show that the government has imposed a

                                   9   substantial burden on his religious exercise. A “‘substantial burden’ on ‘religious exercise’ must

                                  10   impose a significantly great restriction or onus upon such exercise.” San Jose Christian College v.

                                  11   Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004).

                                  12          Liberally construed, the amended complaint states a claim against supervising correctional
Northern District of California
 United States District Court




                                  13   cook B. Mustafa, food manager R. Conway, and assistant correctional food manager J. Castillo for

                                  14   a violation of Mr. Williams’ rights under the First Amendment’s Free-Exercise Clause, RLUIPA,

                                  15   and the Equal Protection Clause due to their allegedly knowing refusal to provide him with a main

                                  16   course in his breakfast meal each morning during Ramadan in 2017.

                                  17          The Fourteenth Amendment’s Equal Protection Clause requires that similarly situated

                                  18   persons be treated alike. “To state a § 1983 claim for violation of the Equal Protection Clause a

                                  19   plaintiff must show that the defendants acted with an intent or purpose to discriminate against the

                                  20   plaintiff based upon membership in a protected class.” Thornton v. City of St. Helens, 425 F.3d

                                  21   1158, 1166 (9th Cir. 2005) (citation and internal quotation marks omitted).

                                  22          Liberally construed, the amended complaint states a claim against supervising correctional

                                  23   cook B. Mustafa, food manager R. Conway, and assistant correctional food manager J. Castillo for

                                  24   a violation of Mr. Williams’ right to equal protection based on Mr. Williams’ allegation that these

                                  25   defendants refused to provide him with a main course in his breakfast meal each morning during

                                  26   Ramadan in 2017 even though inmates not observing Ramadan were provided with a main course

                                  27   each morning during that time.

                                  28          Adequate food is a basic human need protected by the Eighth Amendment. See Foster v.
                                                                                          4
                                            Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 5 of 8




                                   1   Runnes, 554 F.3d 807, 812 (9th Cir. 2009). To state an Eighth Amendment claim based on a

                                   2   denial of food, a plaintiff must allege an objectively serious deprivation and also must allege facts

                                   3   showing that the defendants acted with deliberate indifference to the inmate’s health or safety, i.e.,

                                   4   the official deliberately disregarded the risk to an inmate’s health or safety of which he was aware.

                                   5   See id. at 812, 814. The sustained denial of food service presents a sufficiently serious condition

                                   6   to meet the objective prong of the Eighth Amendment deliberate indifference analysis. Id. at 812.

                                   7           Liberally construed, the amended complaint states a claim against supervising correctional

                                   8   cook B. Mustafa, food manager R. Conway, and assistant correctional food manager J. Castillo for

                                   9   a violation of Mr. Williams’ Eighth Amendment right to adequate food based on the allegation

                                  10   that they gave him a meal sack missing a main course for breakfast each day during the month of

                                  11   Ramadan.

                                  12           The amended complaint does not state a claim against those persons who denied Mr.
Northern District of California
 United States District Court




                                  13   Williams’ inmate appeals about the Ramadan sack meals because, as the Court explained in the

                                  14   order of dismissal with leave to amend, the inmate appeal was not filed until after the Ramadan

                                  15   month had finished. As the Court explained, there is no due process right to have an inmate

                                  16   appeal processed or decided properly, and there is no liability for the allegedly unconstitutional

                                  17   condition if that condition has ended before the prison official decides the inmate appeal because

                                  18   the prison official is not in a position to avert the constitutional violation. See Docket No. 9 at 5.

                                  19   “Here, Ramadan had ended before Mr. Williams filed his inmate appeal complaining about the

                                  20   meal sacks provided during Ramadan so there was no constitutional violation that could have been

                                  21   prevented or stopped by an official responding to the inmate appeal even if that official agreed

                                  22   with Mr. Williams’ position.” Id.

                                  23   B.      Jumu’ah Prayer Services

                                  24           Liberally construed, the amended complaint states cognizable claims against community

                                  25   resource manager Carole Hernandez and warden Foss for violating Mr. Williams’ rights under the

                                  26   First Amendment’s Free Exercise Clause and RLUIPA by refusing to allow him an adequate space

                                  27   to conduct his Jumu’ah prayer service on alternate Fridays.

                                  28           Liberally construed, the amended complaint states a cognizable claim against Ms.
                                                                                          5
                                          Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 6 of 8




                                   1   Hernandez and warden Foss for violating Mr. Williams’ right to equal protection. These

                                   2   defendants allegedly refused to allow him an adequate space to conduct his Jumu’ah prayer

                                   3   service on alternate Fridays while other religions were allowed an adequate space to conduct their

                                   4   services every week.

                                   5                                       IV.      CONCLUSION

                                   6          1.      The amended complaint, liberally construed, states cognizable claims against B.

                                   7   Mustafa, R. Conway, J. Castillo, Carole Hernandez, and T. Foss for violations of Mr. Williams’

                                   8   rights under the First Amendment’s Free Exercise Clause, RLUIPA, and the Fourteenth

                                   9   Amendment’s Equal Protection Clause. The amended complaint, liberally construed, also states a

                                  10   claim against Mustafa, Conway, and Castillo for an Eighth Amendment violation. All other

                                  11   claims and defendants are dismissed.

                                  12          2.      The Clerk shall issue a summons and the United States Marshal shall serve, without
Northern District of California
 United States District Court




                                  13   prepayment of fees, the summons, a copy of the amended complaint, and a copy of all the

                                  14   documents in the case file upon the following defendants, all of whom apparently work at Salinas

                                  15   Valley State Prison:

                                  16          - B. Mustafa (supervising correctional cook)
                                              - R. Conway (food manager)
                                  17          - J. Castillo (assistant correctional food manager)
                                              - Carole Hernandez (community resource manager)
                                  18          - T. Foss (warden)
                                  19          3.      In order to expedite the resolution of this case, the following briefing schedule for

                                  20   dispositive motions is set:

                                  21                  a.      No later than December 18, 2020, Defendants must file and serve a motion

                                  22   for summary judgment or other dispositive motion. If Defendants are of the opinion that this case

                                  23   cannot be resolved by summary judgment, Defendants must so inform the Court prior to the date

                                  24   the motion is due. If Defendants file a motion for summary judgment, Defendants must provide to

                                  25   Plaintiff a new Rand notice regarding summary judgment procedures at the time they file such a

                                  26   motion. See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                  27                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                  28   must be filed with the Court and served upon Defendants no later than January 22, 2021.
                                                                                         6
                                          Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 7 of 8




                                   1   Plaintiff must bear in mind the notice and warning regarding summary judgment provided later in

                                   2   this order as he prepares his opposition to any motion for summary judgment.

                                   3                  c.      If Defendants wish to file a reply brief, the reply brief must be filed and

                                   4   served no later than February 12, 2021.

                                   5          4.      Plaintiff is provided the following notices and warnings about the procedures for

                                   6   motions for summary judgment:

                                   7                  The defendants may make a motion for summary judgment by
                                                      which they seek to have your case dismissed. A motion for
                                   8                  summary judgment under Rule 56 of the Federal Rules of Civil
                                                      Procedure will, if granted, end your case. . . . Rule 56 tells you what
                                   9                  you must do in order to oppose a motion for summary judgment.
                                                      Generally, summary judgment must be granted when there is no
                                  10                  genuine issue of material fact -- that is, if there is no real dispute
                                                      about any fact that would affect the result of your case, the party
                                  11                  who asked for summary judgment is entitled to judgment as a matter
                                                      of law, which will end your case. When a party you are suing
                                  12                  makes a motion for summary judgment that is properly supported by
Northern District of California
 United States District Court




                                                      declarations (or other sworn testimony), you cannot simply rely on
                                  13                  what your complaint says. Instead, you must set out specific facts in
                                                      declarations, depositions, answers to interrogatories, or
                                  14                  authenticated documents, as provided in Rule 56(e), that contradict
                                                      the facts shown in the defendants' declarations and documents and
                                  15                  show that there is a genuine issue of material fact for trial. If you do
                                                      not submit your own evidence in opposition, summary judgment, if
                                  16                  appropriate, may be entered against you. If summary judgment is
                                                      granted, your case will be dismissed and there will be no trial. Rand
                                  17                  v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                  18   If Defendants file a motion for summary judgment for failure to exhaust administrative remedies,

                                  19   it is seeking to have the case dismissed. As with other defense summary judgment motions, if a

                                  20   motion for summary judgment for failure to exhaust administrative remedies is granted, Plaintiff's

                                  21   case will be dismissed and there will be no trial.

                                  22          5.      All communications by Plaintiff with the Court must be served on Defendants’

                                  23   counsel by mailing a true copy of the document to Defendants’ counsel. The Court may disregard

                                  24   any document which a party files but fails to send a copy of to his opponent. Until a defendant’s

                                  25   counsel has been designated, Plaintiff may mail a true copy of the document directly to the

                                  26   defendant, but once a defendant is represented by counsel, all documents must be mailed to

                                  27   counsel rather than directly to the party.

                                  28          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                                                                            7
                                          Case 3:19-cv-03988-EMC Document 16 Filed 09/18/20 Page 8 of 8




                                   1   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   2   before the parties may conduct discovery.

                                   3          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   4   Court informed of any change of address and must comply with the Court's orders in a timely

                                   5   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   6   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   7   pending case every time he is moved to a new facility.

                                   8          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                   9   case on any document he submits to the Court for consideration in this case.

                                  10          9.      Plaintiff’s request for a copy of the request for extension of time he mistakenly

                                  11   filed in this action is GRANTED. Docket No. 15. The Clerk will mail to Plaintiff a copy of the

                                  12   document at Docket No. 13 and the envelope at Docket No. 13-1.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: September 18, 2020

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
